 In theMatter Of CRESCENT BED COMPANY,INC.andFEDERAL LABOR_UNION No. 21176,METAL BED MAKERS,AFFILIATED wI'I'H AMERICAN-FEDERATION OF LABORCase No. C-. 34.DecidedOctober01, 1938Metal Bedand StudioCouchManufacturinghidustry-Interference,Restrain,and Coercion:lav-off; to discourage membership inunion-Discrhnination:dis-charge of one employee.for union membershipand activity;to discouragemembership inunion-Reinstatement Ordered-Back Pau:awarded.Mr. Berdon M. Bell,for the Board.Curtis,Hall &, Fostei,,byMr. John C. Foster,and1llr.Henr.y-Curtis,of New Orleans, La., for the respondent.Mr. Richard H. Meigs,ofcounsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges filed and later amended by Federal Labor Union..-No., 21'176,Metal Bed Makers, herein called the Union, the NationalRegionalDirectorfortheFifteenthRegion (New Orleans,_Louisiana), issued its complaint dated December 6, 1937, againstCrescent Bed Company, Inc., New Orleans, Louisiana, herein called-the respondent, alleging-that the respondent had engaged in and is_engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the-National Labor Relations Act, 49 Stat. 449, herein called the Act..In respect to the unfair labor practices, the complaint charged, in,substance, (1) that the'respondent had, through threats of dismissalor other intimidation, discouraged membership in the Union, and (2)that the respondent discharged and has at all times since failed and-ref used to reinstate Turner Ponthier, an employee of its New Orleans:plant for the reason that said Turner Ponthier engaged in the forma-tion of the Union and engaged in concerted activities with other em-.ployees,for the purposes of collective bargaining or other mutual aid!,9 N. ;L. R. B., No. 39.-433 . 434NATIONAL LABOR ItELATI,ONS BOARDor protection.The complaint and accompanying notice of hearingwere duly served upon the respondent and the Union.On December 11, 1937, the respondent filed a special appearanceto except to the jurisdiction and authority of the Board, and a mo-tion to dismiss the complaint and the proceeding on the ground thatits employee, Turner Ponthier, out of whose discharge the complaintarose, had been employed as a punch press operator in the IronBed Department in connection with one stage of the manufactureof the respondent's products, and in such capacity he had no con-nection with the interstate activities of the respondent in the im-portation of its raw materials or in the exportation of its,finishedproducts, and, hence, his employment, or discharge is not subject, tothe control or supervision of the Board under the provisions of theAct.The respondent also filed an answer to the complaint, admit-ting that it was engaged in interstate commerce, but denying thatithad engaged in or was engaging in unfair labor practices and re-questing that the complaint be dismissed.Both of the respondent'saforesaid motions to dismiss were denied.Pursuant to notice, a hearing was held at New Orleans, Louisiana,TonDecember 18, -1937, before Eugene P. Lacy, the Trial Examinerduly designated by the BoardThe Board and the respondent-were.represented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto produce evidence bearing upon the issues was afforded all parties.At the hearing counsel for the Board made a motion that the ad-missions in the respondent's answer to the complaint be taken asevidence in the case.-This motion was granted by the Trial Ex-aininer.A motion made by counsel for the respondent at the con-clusion of;the Board's case to dismiss the case for lack of evidencevas denied by the Trial Examiner.During the course of the hear-ing the Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Ex<unuier and finds that no prejudicial er-rors were committed. - The rulings are hereby affirmed.On January 14, 1938, the Trial Exannner filed anIntermediateReport in which lie found that the respondent-had engaged. in and isengaging in unfair labor practices affecting commerce within theineaning of Section 8 (1) and (3) and Section 2 (6) and (7) of-,theAct, and- recommended that the Board issue a cease and desist orderand require the respondent to take certain specified affirmativeaction.On July 5, 1938, the Boaid issued and duly served- upon- theparties an Amendment to Complaint for the purpose' of conformingthe complaint in the proceeding to the evidence.On July 11, 1938,the respondent filed with the Board in Washington, D. C., an answer DECISIONS AND ORDERS435to the amended complaint, admitting certain allegations containedtherein, denying others, and praying that the entire complaint, asamended, be dismissed.The respondent further requested a hearingon the complaint, as amended.On July 12, 1938, the Board issuedand duly served on all parties an Order Vacating Amendment toComplaint.Exceptions to the Intermediate Report were filed by the respondenton August 1, 1938. Pursuant to notice, a hearing was held beforethe Board on August 18, 1938, in Washington, D. C., for the purposeof oral argument on the exceptions to the Intermediate Report andon the record.The respondent was represented by counsel andparticipated in the oral argument.Thereafter the respondent sub-mitted a brief, which has been considered by the Board.The Boardhas fully considered the exceptions to the Intermediate Report andfinds them without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, employing approximately 136 persons, is a Loui-siana corporation engaged in the manufacture and sale of iron beds,bed springs, and studio couches, with its factory and principal placeof business at New Orleans, Louisiana.More than 50 per cent ofthe raw materials used by the respondent at its New Orleans plantcome from outside the State of Louisiana.More than 50 per centof its finished products are sold and shipped to customers outside theState.The respondent admits that it is engaged in interstate commerce.II.THE UNIONFederal Labor Union No. 21176, Metal Bed Makers, is a labororganization affiliated with the American Federation of Labor, here-in called the A. F. of L., and admits to membership employees ofthe respondent, excluding supervisors and clerks.III. THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn or about August 25, 1937, A. P. Harvey, regional director forthe A. F. of L., directed one Edwin Peyroux to contact employees ofthe respondent for the purpose of securing their membership in theUnion, which was already in existence in the city of New Orleans.Thereupon, Peyroux contacted Turner Ponthier, an employee of therespondent, and persuaded him to lend his assistance to organize his134068-39-vol. is-29 436NATIONAL LABOR RELATIONS BOARDfellow employees.Ponthier testified that he launched his campaignimmediately, that the proposal of Union membership was enthusias-tically received by a large number of the respondent's employees, thathis organizational activities were openly conducted and well knownthroughout the plant, and on one occasion he had gone so far as toinvite several foremen to attend a union meeting which was sched-uled for the evening of August 31, 1937, for the purpose of signingup the prospective members.On August 31, 1937, at the close of theworking day the respondent laid off a number of its employees, in-cluding Ponthier, in order "to take inventory."The evidence indi-cates that during the past 10 years the respondent has never found itnecessary to lay off employees or shut down its plant to take inventoryat this time of the year.The respondent's president, Arthur Jung,attempted to justify the extraordinary action on the ground that itwas necessary in order to straighten out the "jumbled records" leftby one Murdock, a former superintendent, who quit the respondent'semploy on August 25,1937, to accept a position with another company.Jung testified that "We would give him (Murdock) an order to make,say 30 beds, and if he saw fit, he would make 100 beds, or 125 over.That meant that our stock was over-balanced."Murdock had beenemployed as the superintendent of the respondent's plant for approxi-mately 21/2 years, and there is no evidence that during this periodhis faulty judgment had resulted in an over-production of stockprior to this occasion.Considered in the light of surrounding cir-cumstances, we find the explanation unconvincing.Harvey, the A. F.of L. organizer, testified that on the evening of the same day on whichthe lay-off occurred he appeared at the time and place designated forthe union meeting, expecting to be met by a large number of employeesfrom the respondent's plant.Much to his surprise he discovered only14 persons, including Ponthier, hiding in the shadows of parked auto-mobiles, apparently to escape recognition.Statements made by thesemen indicated that they considered their jobs at stake if their unionactivities became known to their employer and that "the word hadbeen passed down the line that those who would attend the meetingwould be fired."In view of the highly suspicious coincidence of the lay-off and thescheduled union meeting, the novelty of the respondent's inventory atthe time of year it occurred, and other pertinent facts, we concludethat the action of the respondent was taken for the sole purpose ofdeterring its employees from attending the union meeting and fromfurther union activities, and that it did in fact have this result.We find that by said action the respondent has interfered with,restrained, and' coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. DECISIONS AND ORDERS437B. The discharge of Turner PonthierTurner Ponthier was laid off on August 31, 1937.All other em-ployees who had been laid off on that date were-recalled within 3 or4 days thereafter.Ponthier received a notice from the respondentto return to work on September 2, 1937.Accordingly he presentedhimself at the plant on that date and was instructed to come backon September 5, 1937, on which date his reemployment was again post-poned without explanation.Finally, on September 7, 1937, he wasinformed by a foreman that he was discharged because they "didn'tneed him any more."The respondent claims that Ponthier was discharged for engagingin the practice of loaning money to his fellow employees at an ex-orbitant rate of interest in violation of a State law.The respondentalso denies having had any knowledge of Ponthier's union activitiesprior to his discharge, although at the hearing certain of its officersadmitted having heard "rumors" pertaining to organizing activitiesof the Union in the plant.The record shows that Ponthier had been a regular employee ofthe respondent for approximately 11 years.Through ability andexperiencehewas qualified to operate any machine in therespondent's plant.His work had never been criticized prior to anoccasion which occurred some 6 months prior to his discharge.Onthat occasion Arthur Jung, president of the respondent, testified thathe was walking through the factory when he noticed that Ponthierwas having trouble with a punch machine and that he appeared"stubborn."He called Foreman Ary's attention to the fact and sug-gested Ponthier's discharge.Ary, however, did not discharge himbecause "he had been there so long."Jung, who has for many years been actively in charge of-the man-agement of the company and who, from August 25 to November 1,1937, acted in Murdock's place as general superintendent in directcontact with all the employees, testified that Ponthier's lending activi-ties were first called to his attention on September 2 or 3, 1937, by hisbrother, Peter, who is the secretary and treasurer in charge of thefinancial part of the business, and who admittedly spends no morethan 5 days out of each year at the plant. Peter Jung, it seems,obtained the information from his wife who "heard that Ponthierwas running a money lending racket out there."We find it singularthat such information should have escaped the notice of the headexecutive in daily contact with his employees until, coincidental withthe advent of union activities in the plant, it reached his attentionfrom so indirect a source.Ponthier's lending activities were openlyconducted over a period of 3 or 4 years and were well known through-out the plant.On occasions he* had even made loans to foremen. 438NATIONAL LABOR RELATIONS BOARDThat several other employees, including Foreman Ary, were alsoengaged in making similarloans, seemsto have escaped the respond-ent's noticealtogether.Arthur Jung testified that Ponthier had been a "pet" of ex-Superin-tendent Murdock, and had enjoyed special privileges about the plantas the result of his indulgence.When Jung learned of Ponthier'slending activities he became concerned that their illegality wouldinvolve the respondent in guilt by reason of this friendly relation-ship which had existed between Ponthier and a superintendent ofthe company.He immediately delegated an efficiency expert to makean investigation specifically of Ponthier's activities.On September7, 1937, the efficiency expert obtained affidavits from several employeeswho had borrowed money from Ponthier to the effect that they hadbeen required to pay back the loans with interest at the rate of 25per cent per week. "For his own protection" Jung delivered thestatements to the office of Assistant District Attorney Luzenbergwithout consulting Ponthier for an explanation.He testified thathe requested information from Luzenberg concerning the penaltiesattached to usury under the State law, but there is no evidence that,as ananxious and prudent executive, he sought advice as to theproblem which, he professed, concerned him most, to wit, the liabilityof the respondent under the circumstances that were involved.Hefurther stated that by discharging Ponthier he believed that he hadrelieved himself and the company of all responsibility for any viola-tions of the law which Ponthier had committed.It is not for this Board to pass upon the legality or moral aspectsof Ponthier's lending activities.Our sole interest is to determinewhether his discharge was motivated by a desire of the respondentto oppress its employees in the exercise of the rights guaranteed themin Section 7 of the Act.Our conclusion is that it was so motivated.In view of the clear testimony that Ponthier was the moving forcein the Union's attempt to organize respondent's employees, and thatthis fact was well known to foremen as well as other employeesthroughout the plant, we must assume that the respondentwas awareof his unionactivities.The lending activities of Ponthier and othersin the plant were openly and notoriously conducted over a period of3 or 4 years and we find it difficult to believe that. the respondentcould haveremained unawareof suchpracticesor considered themdeleterious to itself,as its presidentwould have us believe.However,even assumingthese derelictions were conducted without the respond-ent's knowledge,Arthur Jung's excessivediligence in singling out anddealing with Ponthierseems unnatural.Jung's statement of con-cern overhis own and the respondent's, liability for Ponthier's actsare illogicalin a man ofhis longbusiness experience,and the nature -DECISIONS AND ORDERS439of the advice he sought and obtained from Luzenberg casts seriousdoubt on his sincerity.We are of the opinion, from the facts sur-rounding the entire case, that Ponthier was discharged for his activi-ties in behalf of the Union and the employees of the respondent atitsNew Orleans plant.We find that the respondent, by discharging Ponthier, discrimi-nated against him in regard to his tenure of employment, and inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, havea close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAw1.Federal Labor Union No. 21176, Metal Bed Makers, affiliatedwith the American Federation of Labor, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the tenure ofemployment of Turner Ponthier, and thereby discouraging member-ship in the Union, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.The respondent by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Crescent Bed Company, Inc., New Orleans, Louisiana,and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Federal Labor Union No. 21176,Metal Bed Makers, or any other labor organization of its employees 440NATIONALLABOR RELATIONS BOARDby discrimination in regard to hire or tenure of employment or anyterms or conditions of employment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join, orassist labororganizations,to bargaincollectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and/or protection,as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Offer to Turner Ponthier immediate and full ,reinstatementto his former position without prejudice to his seniority or otherrights or privileges;(b)Make whole said Turner Ponthier for any loss of pay he hassuffered by reason of his discharge by payment to him of a sumof money equal to that which he would have earned as wages duringthe period from August 31, 1937, the date of his discharge, to thedate of such offer of reinstatement, less his net earnings 1 duringsaid period;(c)Post notices in conspicuous places throughout its plant andmaintain such notices for a period of at least thirty (30) consecutivedays from the date of posting, stating that the respondent will ceaseand desist in the manner aforesaid;(d)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.1By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for hisunlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590, 8 N. L. R. B. 440.